Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, drawn to a method for making wound iron core.
Group II, claim 7, drawn to a wound iron core.
Group III, claims 8-10, drawn to a device for making a would iron core.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of a wound iron core made from a single layer amorphous strip, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2016/0168674.  US 2016/0168674 teaches a wound iron core made from a single layer amorphous strip (Claims 5-12).
Group II and Group III lack unity of invention because even though the inventions of these groups require the technical feature of a wound iron core made from a single layer amorphous strip, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2016/0168674.  US 2016/0168674 teaches a wound iron core made from a single layer amorphous strip (Claims 5-12).
Group I and Group III lack unity of invention because even though the inventions of these groups require the technical feature of the limitations recited in claim 8, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of CN101312090A (IDS dated 08/20/2019) and further in view of CN105529174A (IDS dated 08/20/2019). 
CN101312090A discloses: a method for manufacturing a three-dimensional wound core and devices thereof, the method comprising: using a material placement device to place a silicon steel strip (i.e. cutting); positioning, by means of a potentiometer (i.e. the first position detection device) the silicon steel strip at a positioning position, a PLC receiving a position signal sent by the potentiometer, and then controlling a material placement frame to move left and right (i.e. feeding same back to a cutting device to adjust the position of the raw material); cutting the silicon steel sheet by means of a cutting device, so as to obtain a cut silicon steel sheet ( obviously, other strips are also obtained); positioning the cut silicon steel sheet by means of a cutting centering device (i.e. the second position detection device), so as to ensure that the cut silicon steel sheet does not offset from the center before being wound; and winding the cut silicon steel strip by means of a winding device. The device comprises a PLC and a material placement device, a cutting device and a winding device which are connected sequentially, the potentiometer being located between the material placement device and the cutting device, and the cutting centering device is located between the cutting device and the winding device.
CN105529174A discloses: a method for unwinding and winding an amorphous strip and a system thereof. The method comprises: unwinding and winding a single-layer amorphous strip; a tension sensor detecting a tension on the surface of the strip; a data processing module acquiring data of the tension sensor in real time, and then controlling the rotation speed of a motor of a winding roller; an offset correction device enabling the strip to be located at a positioning position, and when it is sensed that the position offset of the strip occurs, issuing a signal, and the data processing module receiving the signal and issuing a control signal to adjust the position of the winding roller. The system comprises a tension sensor, a data processing module and an offset correction device.
Thus, the recited limitation is obvious over CN101312090A and further in view of CN105529174A.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733